 



 
GUARANTEE AGREEMENT
between
TEXAS CAPITAL BANCSHARES, INC.,
As Guarantor,
and
WILMINGTON TRUST COMPANY,
As Guarantee Trustee
Dated as of September 29, 2006
TEXAS CAPITAL STATUTORY TRUST V
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE I
  INTERPRETATION AND DEFINITIONS     2  
SECTION 1.1
  Interpretation     2  
SECTION 1.2
  Definitions     2  
 
           
ARTICLE II
  REPORTS     6  
SECTION 2.1
  List of Holders     6  
SECTION 2.2
  Periodic Reports to the Guarantee Trustee     6  
SECTION 2.3
  Event of Default; Waiver     6  
SECTION 2.4
  Event of Default; Notice     6  
 
           
ARTICLE III
  POWERS, DUTIES AND RIGHTS OF THE GUARANTEE TRUSTEE     7  
SECTION 3.1
  Powers and Duties of the Guarantee Trustee     7  
SECTION 3.2
  Certain Rights of the Guarantee Trustee     8  
SECTION 3.3
  Compensation     10  
SECTION 3.4
  Indemnity     10  
SECTION 3.5
  Securities     11  
 
           
ARTICLE IV
  GUARANTEE TRUSTEE     11  
SECTION 4.1
  Guarantee Trustee; Eligibility     11  
SECTION 4.2
  Appointment, Removal and Resignation of the Guarantee Trustee     11  
 
           
ARTICLE V
  GUARANTEE     12  
SECTION 5.1
  Guarantee     12  
SECTION 5.2
  Waiver of Notice and Demand     13  
SECTION 5.3
  Obligations Not Affected     13  
SECTION 5.4
  Rights of Holders     14  
SECTION 5.5
  Guarantee of Payment     14  
SECTION 5.6
  Subrogation     14  
SECTION 5.7
  Independent Obligations     14  
SECTION 5.8
  Enforcement     15  
 
           
ARTICLE VI
  COVENANTS AND SUBORDINATION     15  
SECTION 6.1
  Dividends, Distributions and Payments     15  
SECTION 6.2
  Subordination     16  
SECTION 6.3
  Pari Passu Guarantees     16  
 
           
ARTICLE VII
  TERMINATION     16  
SECTION 7.1
  Termination     16  
 
           
ARTICLE VIII
  MISCELLANEOUS     17  
SECTION 8.1
  Successors and Assigns     17  
SECTION 8.2
  Amendments     17  
SECTION 8.3
  Notices     17  
SECTION 8.4
  Benefit     18  

i



--------------------------------------------------------------------------------



 



             
SECTION 8.5
  Governing Law     18  
SECTION 8.6
  Submission to Jurisdiction     18  
SECTION 8.7
  Counterparts     19  

ii

 



--------------------------------------------------------------------------------



 



     Guarantee Agreement, dated as of September 29, 2006, executed and delivered
by Texas Capital Bancshares, Inc., a Delaware corporation (the “Guarantor”)
having its principal office at 2100 McKinney Avenue, Suite 900, Dallas, Texas
75201, and Wilmington Trust Company, a Delaware banking corporation, as trustee
(in such capacity, the “Guarantee Trustee”), for the benefit of the Holders (as
defined herein) from time to time of the Preferred Securities (as defined
herein) of Texas Capital Statutory Trust V, a Delaware statutory trust (the
“Issuer”).
W i t n e s s e t h :
     Whereas, pursuant to an Amended and Restated Trust Agreement, dated as of
the date hereof (the “Trust Agreement”), among the Guarantor, as Depositor, the
Property Trustee, the Delaware Trustee and the Administrative Trustees named
therein and the Holders from time to time of the Preferred Securities (as
hereinafter defined), the Issuer is issuing $40,000,000 aggregate Liquidation
Amount (as defined in the Trust Agreement) of its Floating Rate Preferred
Securities (Liquidation Amount $1,000 per preferred security) (the “Preferred
Securities”) representing preferred undivided beneficial interests in the assets
of the Issuer and having the terms set forth in the Trust Agreement;
     Whereas, the Preferred Securities will be issued by the Issuer and the
proceeds thereof, together with the proceeds from the issuance of the Issuer’s
Common Securities (as defined below), will be used to purchase the Notes (as
defined in the Trust Agreement) of the Guarantor; and
     Whereas, as incentive for the Holders to purchase the Preferred Securities,
the Guarantor desires irrevocably and unconditionally to agree, to the extent
set forth herein, to pay to the Holders of the Preferred Securities the
Guarantee Payments (as defined herein) and to make certain other payments on the
terms and conditions set forth herein.
     Now, Therefore, in consideration of the purchase by each Holder of
Preferred Securities, which purchase the Guarantor hereby agrees shall benefit
the Guarantor, the Guarantor executes and delivers this Guarantee Agreement to
provide as follows for the benefit of the Holders from time to time of the
Preferred Securities:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Interpretation and Definitions
     SECTION 1.1 Interpretation.
     In this Guarantee Agreement, unless the context otherwise requires:
     (a) capitalized terms used in this Guarantee Agreement but not defined in
the preamble hereof have the respective meanings assigned to them in
Section 1.2;
     (b) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
     (c) all references to “the Guarantee Agreement” or “this Guarantee
Agreement” are to this Guarantee Agreement as modified, supplemented or amended
from time to time;
     (d) all references in this Guarantee Agreement to Articles and Sections are
to Articles and Sections of this Guarantee Agreement unless otherwise specified;
     (e) the words “hereby,” “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Guarantee Agreement as a whole and not to any
particular Article, Section or other subdivision;
     (f) a reference to the singular includes the plural and vice versa; and
     (g) a reference to the masculine, feminine or neuter gender herein shall
include all of the masculine, feminine and neuter genders.
     SECTION 1.2 Definitions.
     As used in this Guarantee Agreement, the terms set forth below shall,
unless the context otherwise requires, have the following meanings:
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person; provided, that the Issuer shall not be
deemed to be an Affiliate of the Guarantor. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Beneficiaries” means any Person to whom the Issuer is or hereafter becomes
indebted or liable.

2



--------------------------------------------------------------------------------



 



     “Board of Directors” means either the board of directors of the Guarantor
or any duly authorized committee of that board.
     “Common Securities” means the securities representing common undivided
beneficial interests in the assets of the Issuer.
     “Debt” means with respect to any Person, whether recourse is to all or a
portion of the assets of such Person, whether currently existing or hereafter
incurred, and whether or not contingent and without duplication, (i) every
obligation of such Person for money borrowed; (ii) every obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (iii) every reimbursement obligation of such Person with
respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of such Person; (iv) every obligation of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade accounts payable arising in the ordinary course of business); (v) every
capital lease obligation of such Person; (vi) all indebtedness of such Person,
whether incurred on or prior to the date of this Guarantee Agreement or
thereafter incurred, for claims in respect of derivative products, including
interest rate, foreign exchange rate and commodity forward contracts, options,
swaps and similar arrangements; (vii) every obligation of the type referred to
in clauses (i) through (vi) of another Person and all dividends of another
Person the payment of which, in either case, such Person has guaranteed or is
responsible or liable for, directly or indirectly, as obligor or otherwise; and
(viii) any renewals, extensions, refundings, amendments or modifications of any
obligation of the type referred to in clauses (i) through (vii).
     “Event of Default” means a default by the Guarantor on any of its payment
or other obligations under this Guarantee Agreement; provided, that except with
respect to a default in payment of any Guarantee Payments, the Guarantor shall
have received notice of default from the Guarantee Trustee and shall not have
cured such default within thirty (30) days after receipt of such notice.
     “Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Preferred Securities, to the extent not paid or
made by or on behalf of the Issuer: (i) any accumulated and unpaid Distributions
(as defined in the Trust Agreement) required to be paid on the Preferred
Securities, to the extent the Issuer shall have funds on hand available therefor
at such time, (ii) the Redemption Price (as defined in the Trust Agreement) with
respect to any Preferred Securities to the extent the Issuer shall have funds on
hand available therefor at such time, and (iii) upon a voluntary or involuntary
termination, winding up or liquidation of the Issuer, unless Notes are
distributed to the Holders, the lesser of (a) the aggregate of the Liquidation
Amount of $1,000 per Preferred Security plus accumulated and unpaid
Distributions on the Preferred Securities to the date of payment, to the extent
that

3



--------------------------------------------------------------------------------



 



the Issuer shall have funds available therefor at such time and (b) the amount
of assets of the Issuer remaining available for distribution to Holders in
liquidation of the Issuer after satisfaction of liabilities to creditors of the
Issuer in accordance with applicable law (in either case, the “Liquidation
Distribution”).
     “Guarantee Trustee” means Wilmington Trust Company, until a Successor
Guarantee Trustee, as defined below, has been appointed and has accepted such
appointment pursuant to the terms of this Guarantee Agreement, and thereafter
means each such Successor Guarantee Trustee.
     “Holder” means any holder, as registered on the books and records of the
Issuer, of any Preferred Securities; provided, that, in determining whether the
holders of the requisite percentage of Preferred Securities have given any
request, notice, consent or waiver hereunder, “Holder” shall not include the
Guarantor, the Guarantee Trustee or any Affiliate of the Guarantor or the
Guarantee Trustee.
     “Indenture” means the Junior Subordinated Indenture, dated as of the date
hereof, as supplemented and amended, between the Guarantor and Wilmington Trust
Company, as trustee.
     “List of Holders” has the meaning specified in Section 2.1.
     “Majority in Liquidation Amount of the Preferred Securities” means a vote
by the Holder(s), voting separately as a class, of more than fifty percent (50%)
of the aggregate Liquidation Amount of all then outstanding Preferred Securities
issued by the Issuer.
     “Obligations” means any costs, expenses or liabilities (but not including
liabilities related to taxes) of the Issuer, other than obligations of the
Issuer to pay to holders of any Trust Securities the amounts due such holders
pursuant to the terms of the Trust Securities.
     “Officers’ Certificate” means, with respect to any Person, a certificate
signed by the Chief Executive Officer, Chief Financial Officer, President or a
Vice President of such Person, and by the Treasurer, an Assistant Treasurer, the
Secretary or an Assistant Secretary of such Person, and delivered to the
Guarantee Trustee. Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Guarantee Agreement
(other than the certificate provided pursuant to Section 2.4) shall include:
     (a) a statement that each officer signing the Officers’ Certificate has
read the covenant or condition and the definitions relating thereto;
     (b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Officers’ Certificate;
     (c) a statement that each officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to

4



--------------------------------------------------------------------------------



 



express an informed opinion as to whether or not such covenant or condition has
been complied with; and
     (d) a statement as to whether, in the opinion of each officer, such
condition or covenant has been complied with.
     “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, limited
liability company, trust, unincorporated association, government or any agency
or political subdivision thereof or any other entity of whatever nature.
     “Responsible Officer” means, with respect to the Guarantee Trustee, any
Senior Vice President, any Vice President, any Assistant Vice President, the
Secretary, any Assistant Secretary, the Treasurer, any Assistant Treasurer, any
Financial Services Officer or Assistant Financial Services Officer or any other
officer of the Corporate Trust Department of the Guarantee Trustee and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of that officer’s knowledge of and
familiarity with the particular subject.
     “Senior Debt” means the principal of and any premium and interest on
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Guarantor whether or not such
claim for post-petition interest is allowed in such proceeding) all Debt of the
Guarantor, whether incurred on or prior to the date of the Indenture or
thereafter incurred, unless it is provided in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, that such
obligations are not superior in right of payment to the Preferred Securities;
provided, however, that if the Guarantor is subject to the regulation and
supervision of an “appropriate Federal banking agency” within the meaning of 12
U.S.C. 1813(q), the Guarantor shall have received the approval of such
appropriate Federal banking agency prior to issuing any such obligation if not
otherwise generally approved; provided further, that Senior Debt shall not
include any other debt securities, and guarantees in respect of such debt
securities, issued to any trust other than the Issuer (or a trustee of such
trust), partnership or other entity affiliated with the Guarantor that is a
financing vehicle of the Guarantor (a “financing entity”), in connection with
the issuance by such financing entity of equity securities or other securities
that are treated as equity capital for regulatory capital purposes guaranteed by
the Guarantor pursuant to an instrument that ranks pari passu with or junior in
right of payment to this Guarantee Agreement, including, without limitation,
securities issued by Texas Capital Statutory Trust I, Texas Capital Statutory
Trust II, Texas Capital Statutory Trust III and Texas Capital Statutory Trust
IV.
     “Successor Guarantee Trustee” means a successor Guarantee Trustee
possessing the qualifications to act as Guarantee Trustee under Section 4.1.

5



--------------------------------------------------------------------------------



 



     “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended and
as in effect on the date of this Guarantee Agreement.
Capitalized or otherwise defined terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Trust Agreement as in
effect on the date hereof.
ARTICLE II
Reports
     SECTION 2.1 List of Holders.
     The Guarantor shall furnish or cause to be furnished to the Guarantee
Trustee at such times as the Guarantee Trustee may request in writing, within
thirty (30) days after the receipt by the Guarantor of any such request, a list,
in such form as the Guarantee Trustee may reasonably require, of the names and
addresses of the Holders (the “List of Holders”) as of a date not more than
fifteen (15) days prior to the time such list is furnished, in each case to the
extent such information is in the possession or control of the Guarantor and is
not identical to a previously supplied list of Holders or has not otherwise been
received by the Guarantee Trustee in its capacity as such. The Guarantee Trustee
may destroy any List of Holders previously given to it on receipt of a new List
of Holders.
     SECTION 2.2 Periodic Reports to the Guarantee Trustee.
     The Guarantor shall deliver to the Guarantee Trustee, within one hundred
and twenty (120) days after the end of each fiscal year of the Guarantor ending
after the date of this Guarantee Agreement, an Officers’ Certificate covering
the preceding fiscal year, stating whether or not to the knowledge of the
signers thereof the Guarantor is in default in the performance or observance of
any of the terms or provisions or any of the conditions of this Guarantee
Agreement (without regard to any period of grace or requirement of notice
provided hereunder) and, if the Guarantor shall be in default thereof,
specifying all such defaults and the nature and status thereof of which they
have knowledge.
     SECTION 2.3 Event of Default; Waiver.
     The Holders of a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders, waive any past Event of Default and its
consequences. Upon such waiver, any such Event of Default shall cease to exist,
and any Event of Default arising therefrom shall be deemed to have been cured,
for every purpose of this Guarantee Agreement, but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent therefrom.

6



--------------------------------------------------------------------------------



 



     SECTION 2.4 Event of Default; Notice.
     (a) The Guarantee Trustee shall, within ninety (90) days after the
occurrence of a default, transmit to the Holders notices of all defaults
actually known to the Guarantee Trustee, unless such defaults have been cured or
waived before the giving of such notice, provided, that, except in the case of a
default in the payment of a Guarantee Payment, the Guarantee Trustee shall be
protected in withholding such notice if and so long as the Board of Directors,
the executive committee or a trust committee of directors and/or Responsible
Officers of the Guarantee Trustee in good faith determine that the withholding
of such notice is in the interests of the Holders. For the purpose of this
Section 2.4, the term “default” means any event that is, or after notice or
lapse of time or both would become, an Event of Default.
     (b) The Guarantee Trustee shall not be deemed to have knowledge of any
Event of Default unless the Guarantee Trustee shall have received written
notice, or a Responsible Officer charged with the administration of this
Guarantee Agreement shall have obtained written notice, of such Event of Default
from the Guarantor or a Holder.
ARTICLE III
Powers, Duties And Rights Of The Guarantee Trustee
     SECTION 3.1 Powers and Duties of the Guarantee Trustee.
     (a) This Guarantee Agreement shall be held by the Guarantee Trustee for the
benefit of the Holders, and the Guarantee Trustee shall not transfer this
Guarantee Agreement to any Person except a Holder exercising its rights pursuant
to Section 5.4(d) or to a Successor Guarantee Trustee upon acceptance by such
Successor Guarantee Trustee of its appointment to act as Successor Guarantee
Trustee. The right, title and interest of the Guarantee Trustee shall
automatically vest in any Successor Guarantee Trustee, upon acceptance by such
Successor Guarantee Trustee of its appointment hereunder, and such vesting and
cessation of title shall be effective whether or not conveyancing documents have
been executed and delivered pursuant to the appointment of such Successor
Guarantee Trustee.
     (b) The rights, immunities, duties and responsibilities of the Guarantee
Trustee shall be as provided by this Guarantee Agreement and there shall be no
other duties or obligations, express or implied, of the Guarantee Trustee.
Notwithstanding the foregoing, no provisions of this Guarantee Agreement shall
require the Guarantee Trustee to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder, or in
the exercise of any of its rights or powers, if it shall have reasonable grounds
for believing that repayment of such funds or adequate indemnity against such
risk or liability is not reasonably assured to it. Whether or not herein
expressly so provided, every provision of this Guarantee Agreement relating to
the conduct or affecting the liability of or affording protection to the
Guarantee Trustee shall be

7



--------------------------------------------------------------------------------



 



subject to the provisions of this Section 3.1. To the extent that, at law or in
equity, the Guarantee Trustee has duties and liabilities relating to the
Guarantor or the Holders, the Guarantee Trustee shall not be liable to any
Holder for the Guarantee Trustee’s good faith reliance on the provisions of this
Guarantee Agreement. The provisions of this Guarantee Agreement, to the extent
that they restrict the duties and liabilities of the Guarantee Trustee otherwise
existing at law or in equity, are agreed by the Guarantor and the Holders to
replace such other duties and liabilities of the Guarantee Trustee.
     (c) No provision of this Guarantee Agreement shall be construed to relieve
the Guarantee Trustee from liability for its own negligent action, negligent
failure to act or own willful misconduct, except that:
     (i) the Guarantee Trustee shall not be liable for any error of judgment
made in good faith by a Responsible Officer of the Guarantee Trustee, unless it
shall be proved that the Guarantee Trustee was negligent in ascertaining the
pertinent facts upon which such judgment was made; and
     (ii) the Guarantee Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of not less than a Majority in Liquidation Amount of
the Preferred Securities relating to the time, method and place of conducting
any proceeding for any remedy available to the Guarantee Trustee, or exercising
any trust or power conferred upon the Guarantee Trustee under this Guarantee
Agreement.
     SECTION 3.2 Certain Rights of the Guarantee Trustee.
     (a) Subject to the provisions of Section 3.1:
     (i) the Guarantee Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting in good faith and in accordance
with the terms hereof upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document reasonably
believed by it to be genuine and to have been signed, sent or presented by the
proper party or parties;
     (ii) any direction or act of the Guarantor contemplated by this Guarantee
Agreement shall be sufficiently evidenced by an Officers’ Certificate unless
otherwise prescribed herein;
     (iii) the Guarantee Trustee may consult with counsel, and the advice of
such counsel shall be full and complete authorization and protection in respect
of any action taken, suffered or omitted to be taken by it hereunder in good
faith and in reliance thereon and in accordance with such advice. Such counsel
may be counsel to the Guarantee Trustee,

8



--------------------------------------------------------------------------------



 



the Guarantor or any of its Affiliates and may be one of its employees. The
Guarantee Trustee shall have the right at any time to seek instructions
concerning the administration of this Guarantee Agreement from any court of
competent jurisdiction;
     (iv) the Guarantee Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Guarantee Agreement at the request or
direction of any Holder, unless such Holder shall have provided to the Guarantee
Trustee reasonable security or indemnity against the costs, expenses (including
reasonable attorneys’ fees and expenses) and liabilities that might be incurred
by it in complying with such request or direction, including such reasonable
advances as may be requested by the Guarantee Trustee; provided, that, nothing
contained in this Section 3.2(a)(iv) shall be taken to relieve the Guarantee
Trustee, upon the occurrence of an Event of Default, of its obligation to
exercise the rights and powers vested in it by this Guarantee Agreement;
     (v) the Guarantee Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document, but
the Guarantee Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and if the Guarantee
Trustee shall determine to make such inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Guarantor, personally
or by agent or attorney;
     (vi) the Guarantee Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through its
agents, attorneys, custodians or nominees and the Guarantee Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;
     (vii) whenever in the administration of this Guarantee Agreement the
Guarantee Trustee shall deem it desirable to receive instructions with respect
to enforcing any remedy or right hereunder, the Guarantee Trustee (A) may
request instructions from the Holders of a Majority in Liquidation Amount of the
Preferred Securities, (B) may refrain from enforcing such remedy or right or
taking such other action until such instructions are received and (C) shall be
protected in acting in accordance with such instructions;
     (viii) except as otherwise expressly provided by this Guarantee Agreement,
the Guarantee Trustee shall not be under any obligation to take any action that
is discretionary under the provisions of this Guarantee Agreement; and

9



--------------------------------------------------------------------------------



 



     (ix) whenever, in the administration of this Guarantee Agreement, the
Guarantee Trustee shall deem it desirable that a matter be proved or established
before taking, suffering or omitting to take any action hereunder, the Guarantee
Trustee (unless other evidence is herein specifically prescribed) may, in the
absence of bad faith on its part, request and rely upon an Officers’ Certificate
which, upon receipt of such request from the Guarantee Trustee, shall be
promptly delivered by the Guarantor.
     (b) No provision of this Guarantee Agreement shall be deemed to impose any
duty or obligation on the Guarantee Trustee to perform any act or acts or
exercise any right, power, duty or obligation conferred or imposed on it in any
jurisdiction in which it shall be illegal, or in which the Guarantee Trustee
shall be unqualified or incompetent in accordance with applicable law, to
perform any such act or acts or to exercise any such right, power, duty or
obligation. No permissive power or authority available to the Guarantee Trustee
shall be construed to be a duty to act in accordance with such power and
authority.
     SECTION 3.3 Compensation.
     The Guarantor agrees to pay to the Guarantee Trustee from time to time
reasonable compensation for all services rendered by it hereunder (which
compensation shall not be limited by any provisions of law in regard to the
compensation of a trustee of an express trust) and to reimburse the Guarantee
Trustee upon request for all reasonable expenses, disbursements and advances
(including the reasonable fees and expenses of its attorneys and agents)
incurred or made by the Guarantee Trustee in accordance with any provisions of
this Guarantee Agreement.
     SECTION 3.4 Indemnity.
     The Guarantor agrees to indemnify and hold harmless the Guarantee Trustee
and any of its Affiliates and any of their officers, directors, shareholders,
employees, representatives or agents from and against any loss, damage,
liability, tax (other than income, franchise or other taxes imposed on amounts
paid pursuant to Section 3.3), penalty, expense or claim of any kind or nature
whatsoever incurred without negligence, bad faith or willful misconduct on its
part, arising out of or in connection with the acceptance or administration of
this Guarantee Agreement, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties hereunder. The Guarantee Trustee will not claim or
exact any lien or charge on any Guarantee Payments as a result of any amount due
to it under this Guarantee Agreement. This indemnity shall survive the
termination of this Agreement or the resignation or removal of the Guarantee
Trustee.
     In no event shall the Guarantee Trustee be liable for any indirect,
special, punitive or consequential loss or damage of any kind whatsoever,
including, but not limited to, lost profits, even if the Guarantee Trustee has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

10



--------------------------------------------------------------------------------



 



     In no event shall the Guarantee Trustee be liable for any failure or delay
in the performance of its obligations hereunder because of circumstances beyond
its control, including, but not limited to, acts of God, flood, war (declared or
undeclared), terrorism, fire, riot, embargo or government action, including any
laws, ordinances, regulations, governmental action or the like which delay,
restrict or prohibit the providing of the services contemplated by this
Guarantee Agreement.
     SECTION 3.5 Securities.
     The Guarantee Trustee or any other agent of the Guarantee Trustee, in its
individual or any other capacity, may become the owner or pledgee of Common or
Preferred Securities.
ARTICLE IV
Guarantee Trustee
     SECTION 4.1 Guarantee Trustee; Eligibility.
     (a) There shall at all times be a Guarantee Trustee which shall:
     (i) not be an Affiliate of the Guarantor; and
     (ii) be a corporation organized and doing business under the laws of the
United States or of any State thereof, authorized to exercise corporate trust
powers, having a combined capital and surplus of at least fifty million dollars
($50,000,000), subject to supervision or examination by Federal or State
authority and having an office within the United States. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of such supervising or examining authority, then, for the purposes
of this Section 4.1, the combined capital and surplus of such corporation shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.
     (b) If at any time the Guarantee Trustee shall cease to be eligible to so
act under Section 4.1(a), the Guarantee Trustee shall immediately resign in the
manner and with the effect set out in Section 4.2(c).
     (c) If the Guarantee Trustee has or shall acquire any “conflicting
interest” within the meaning of Section 310(b) of the Trust Indenture Act, the
Guarantee Trustee shall either eliminate such interest or resign in the manner
and with the effect set out in Section 4.2(c).

11



--------------------------------------------------------------------------------



 



     SECTION 4.2 Appointment, Removal and Resignation of the Guarantee Trustee.
     (a) Subject to Section 4.2(b), the Guarantee Trustee may be appointed or
removed without cause at any time by the Guarantor, except during an Event of
Default.
     (b) The Guarantee Trustee shall not be removed until a Successor Guarantee
Trustee has been appointed and has accepted such appointment by written
instrument executed by such Successor Guarantee Trustee and delivered to the
Guarantor.
     (c) The Guarantee Trustee appointed hereunder shall hold office until a
Successor Guarantee Trustee shall have been appointed or until its removal or
resignation. The Guarantee Trustee may resign from office (without need for
prior or subsequent accounting) by an instrument in writing executed by the
Guarantee Trustee and delivered to the Guarantor, which resignation shall not
take effect until a Successor Guarantee Trustee has been appointed and has
accepted such appointment by instrument in writing executed by such Successor
Guarantee Trustee and delivered to the Guarantor and the resigning Guarantee
Trustee.
     (d) If no Successor Guarantee Trustee shall have been appointed and
accepted appointment as provided in this Section 4.2 within thirty (30) days
after delivery to the Guarantor of an instrument of resignation, the resigning
Guarantee Trustee may petition, at the expense of the Guarantor, any court of
competent jurisdiction for appointment of a Successor Guarantee Trustee. Such
court may thereupon, after prescribing such notice, if any, as it may deem
proper, appoint a Successor Guarantee Trustee.
ARTICLE V
Guarantee
     SECTION 5.1 Guarantee.
     (a) The Guarantor irrevocably and unconditionally agrees to pay in full to
the Holders the Guarantee Payments (without duplication of amounts theretofore
paid by or on behalf of the Issuer), as and when due, regardless of any defense
(except for the defense of payment by the Issuer), right of set-off or
counterclaim which the Issuer may have or assert. The Guarantor’s obligation to
make a Guarantee Payment may be satisfied by direct payment of the required
amounts by the Guarantor to the Holders or by causing the Issuer to pay such
amounts to the Holders. The Guarantor shall give prompt written notice to the
Guarantee Trustee in the event it makes any direct payment to the Holders
hereunder.
     (b) The Guarantor hereby also agrees to assume any and all Obligations of
the Issuer, and, in the event any such Obligation is not so assumed, subject to
the terms and conditions hereof, the Guarantor hereby irrevocably and

12



--------------------------------------------------------------------------------



 



unconditionally guarantees to each Beneficiary the full payment, when and as
due, of any and all Obligations to such Beneficiaries. This Guarantee is
intended to be for the Beneficiaries who have received notice hereof.
     SECTION 5.2 Waiver of Notice and Demand.
     The Guarantor hereby waives notice of acceptance of the Guarantee Agreement
and of any liability to which it applies or may apply, presentment, demand for
payment, any right to require a proceeding first against the Guarantee Trustee,
Issuer or any other Person before proceeding against the Guarantor, protest,
notice of nonpayment, notice of dishonor, notice of redemption and all other
notices and demands.
     SECTION 5.3 Obligations Not Affected.
     The obligations, covenants, agreements and duties of the Guarantor under
this Guarantee Agreement shall in no way be affected or impaired by reason of
the happening from time to time of any of the following:
     (a) the release or waiver, by operation of law or otherwise, of the
performance or observance by the Issuer of any express or implied agreement,
covenant, term or condition relating to the Preferred Securities to be performed
or observed by the Issuer;
     (b) the extension of time for the payment by the Issuer of all or any
portion of the Distributions (other than an extension of time for payment of
Distributions that results from the extension of any interest payment period on
the Notes as provided in the Indenture), Redemption Price, Liquidation
Distribution or any other sums payable under the terms of the Preferred
Securities or the extension of time for the performance of any other obligation
under, arising out of, or in connection with, the Preferred Securities;
     (c) any failure, omission, delay or lack of diligence on the part of the
Holders to enforce, assert or exercise any right, privilege, power or remedy
conferred on the Holders pursuant to the terms of the Preferred Securities, or
any action on the part of the Issuer granting indulgence or extension of any
kind;
     (d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Issuer or any of the assets of the
Issuer;
     (e) any invalidity of, or defect or deficiency in, the Preferred
Securities;
     (f) the settlement or compromise of any obligation guaranteed hereby or
hereby incurred; or

13



--------------------------------------------------------------------------------



 



     (g) any other circumstance whatsoever that might otherwise constitute a
legal or equitable discharge or defense of a guarantor, it being the intent of
this Section 5.3 that the obligations of the Guarantor hereunder shall be
absolute and unconditional under any and all circumstances.
     There shall be no obligation of the Holders to give notice to, or obtain
the consent of, the Guarantor with respect to the happening of any of the
foregoing.
     SECTION 5.4 Rights of Holders.
     The Guarantor expressly acknowledges that: (a) this Guarantee Agreement
will be deposited with the Guarantee Trustee to be held for the benefit of the
Holders; (b) the Guarantee Trustee has the right to enforce this Guarantee
Agreement on behalf of the Holders; (c) the Holders of a Majority in Liquidation
Amount of the Preferred Securities have the right to direct the time, method and
place of conducting any proceeding for any remedy available to the Guarantee
Trustee in respect of this Guarantee Agreement or exercising any trust or power
conferred upon the Guarantee Trustee under this Guarantee Agreement; and (d) any
Holder may institute a legal proceeding directly against the Guarantor to
enforce its rights under this Guarantee Agreement, without first instituting a
legal proceeding against the Guarantee Trustee, the Issuer or any other Person.
     SECTION 5.5 Guarantee of Payment.
     This Guarantee Agreement creates a guarantee of payment and not of
collection. This Guarantee Agreement will not be discharged except by payment of
the Guarantee Payments in full (without duplication of amounts theretofore paid
by the Issuer) or upon distribution of Notes to Holders as provided in the Trust
Agreement.
     SECTION 5.6 Subrogation.
     The Guarantor shall be subrogated to all (if any) rights of the Holders
against the Issuer in respect of any amounts paid to the Holders by the
Guarantor under this Guarantee Agreement and shall have the right to waive
payment by the Issuer pursuant to Section 5.1; provided, that, the Guarantor
shall not (except to the extent required by mandatory provisions of law) be
entitled to enforce or exercise any rights it may acquire by way of subrogation
or any indemnity, reimbursement or other agreement, in all cases as a result of
payment under this Guarantee Agreement, if, at the time of any such payment, any
amounts are due and unpaid under this Guarantee Agreement. If any amount shall
be paid to the Guarantor in violation of the preceding sentence, the Guarantor
agrees to hold such amount in trust for the Holders and to pay over such amount
to the Holders.
     SECTION 5.7 Independent Obligations.
     The Guarantor acknowledges that its obligations hereunder are independent
of the obligations of the Issuer with respect to the Preferred Securities and
that the Guarantor shall be liable as principal and as debtor hereunder to make
Guarantee Payments pursuant

14



--------------------------------------------------------------------------------



 



to the terms of this Guarantee Agreement notwithstanding the occurrence of any
event referred to in subsections (a) through (g), inclusive, of Section 5.3.
     SECTION 5.8 Enforcement.
     A Beneficiary may enforce the Obligations of the Guarantor contained in
Section 5.1(b) directly against the Guarantor, and the Guarantor waives any
right or remedy to require that any action be brought against the Issuer or any
other person or entity before proceeding against the Guarantor.
ARTICLE VI
Covenants and Subordination
     SECTION 6.1 Dividends, Distributions and Payments.
     So long as any Preferred Securities remain outstanding, if there shall have
occurred and be continuing an Event of Default or the Guarantor shall have
entered into an Extension Period as provided for in the Indenture and such
period, or any extension thereof, shall have commenced and be continuing, then
the Guarantor may not (a) declare or pay any dividends or distributions on, or
redeem, purchase, acquire or make liquidation payment with respect to, any of
the Guarantor’s capital stock or (b) make any payment of principal of or any
interest or premium on or repay, repurchase or redeem any debt securities of the
Guarantor that rank pari passu in all respects with or junior in interest to the
Notes issued pursuant to the Indenture (other than (i) repurchases, redemptions
or other acquisitions of shares of capital stock of the Guarantor in connection
with any employment contract, benefit plan or other similar arrangement with or
for the benefit of any one or more employees, officers, directors or
consultants, in connection with a dividend reinvestment or stockholder stock
purchase plan or in connection with the issuance of capital stock of the
Guarantor (or securities convertible into or exercisable for such capital stock)
as consideration in an acquisition transaction entered into prior to the
occurrence of such Event of Default or the applicable Extension Period, (ii) as
a result of a reclassification of the Guarantor’s capital stock or the exchange
or conversion of any class or series of the Guarantor’s capital stock (or any
capital stock of a subsidiary of the Guarantor) for any class or series of the
Guarantor’s capital stock or any class or series of the Guarantor’s indebtedness
for any class or series of the Guarantor’s capital stock, (iii) the purchase of
fractional interests in shares of the Guarantor’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged, (iv) any declaration of a dividend in connection with
any rights plan, the issuance of rights, stock or other property under any
rights plan or the redemption or repurchase of rights pursuant thereto, or
(v) any dividend or distribution in the form of stock, warrants, options or
other rights where the dividend or distribution stock or the stock issuable upon
exercise of such warrants, options or other rights is the same stock as that on
which the dividend or distribution is being paid or ranks pari passu with or
junior to such stock) or dividends or distributions in shares of, or options,
warrants, rights to subscribe for or purchase shares of, common stock of the
Guarantor.

15



--------------------------------------------------------------------------------



 



     SECTION 6.2 Subordination.
     The obligations of the Guarantor under this Guarantee Agreement will
constitute unsecured obligations of the Guarantor and will rank subordinate and
junior in right of payment to all Senior Debt of the Guarantor to the extent and
in the same manner that the Notes are subordinated to Senior Debt pursuant to
the Indenture, it being understood that the terms of Article XII of the
Indenture shall apply to the obligations of the Guarantor under this Guarantee
Agreement as if such provisions were set forth in full herein.
     SECTION 6.3 Pari Passu Guarantees.
     (a) The obligations of the Guarantor under this Guarantee Agreement shall
rank pari passu with the obligations of the Guarantor under any similar
guarantee agreements issued by the Guarantor with respect to preferred
securities (if any) similar to the Preferred Securities, issued by trusts other
than the Issuer established or to be established by the Guarantor (if any), in
each case similar to the Issuer, including, without limitation, the Guarantee
Agreements, dated November 19, 2002, April 10, 2003, October 6, 2005 and April
28, 2006, issued by the Guarantor with respect to the preferred securities
issued by Texas Capital Statutory Trust I, Texas Capital Statutory Trust II,
Texas Capital Statutory Trust III and Texas Capital Statutory Trust IV,
respectively.
     (b) The right of the Guarantor to participate in any distribution of assets
of any of its subsidiaries upon any such subsidiary’s liquidation or
reorganization or otherwise is subject to the prior claims of creditors of that
subsidiary, except to the extent the Guarantor may itself be recognized as a
creditor of that subsidiary. Accordingly, the Guarantor’s obligations under this
Guarantee will be effectively subordinated to all existing and future
liabilities of the Guarantor’s subsidiaries, and claimants should look only to
the assets of the Guarantor for payments hereunder. This Guarantee does not
limit the incurrence or issuance of other secured or unsecured debt of the
Guarantor, including Senior Debt of the Guarantor, under any indenture or
agreement that the Guarantor may enter into in the future or otherwise.
ARTICLE VII
Termination
     SECTION 7.1 Termination.
     This Guarantee Agreement shall terminate and be of no further force and
effect upon (a) full payment of the Redemption Price of all Preferred
Securities, (b) the distribution of Notes to the Holders in exchange for all of
the Preferred Securities or (c) full payment of the amounts payable in
accordance with the Trust Agreement upon liquidation of the Issuer.
Notwithstanding the foregoing, this Guarantee Agreement will continue to be
effective or will be reinstated, as the case may be, if at any time any Holder
must restore payment of any sums paid with respect to Preferred Securities or
this

16



--------------------------------------------------------------------------------



 



Guarantee Agreement. The obligations of the Guarantor under Sections 3.3 and 3.4
shall survive any such termination or the resignation and removal of the
Guarantee Trustee.
ARTICLE VIII
Miscellaneous
     SECTION 8.1 Successors and Assigns.
     All guarantees and agreements contained in this Guarantee Agreement shall
bind the successors, assigns, receivers, trustees and representatives of the
Guarantor and shall inure to the benefit of the Holders of the Preferred
Securities then outstanding. Except in connection with a consolidation, merger
or sale involving the Guarantor that is permitted under Article VIII of the
Indenture and pursuant to which the successor or assignee agrees in writing to
perform the Guarantor’s obligations hereunder, the Guarantor shall not assign
its rights or delegate its obligations hereunder without the prior approval of
the Holders of a Majority in Liquidation Amount of the Preferred Securities.
     SECTION 8.2 Amendments.
     Except with respect to any changes that do not adversely affect the rights
of the Holders in any material respect (in which case no consent of the Holders
will be required), this Guarantee Agreement may only be amended with the prior
approval of the Guarantor, the Guarantee Trustee and the Holders of not less
than a Majority in Liquidation Amount of the Preferred Securities. The
provisions of Article VI of the Trust Agreement concerning meetings or consents
of the Holders shall apply to the giving of such approval.
     SECTION 8.3 Notices.
     Any notice, request or other communication required or permitted to be
given hereunder shall be in writing, duly signed by the party giving such
notice, and delivered, telecopied or mailed by first class mail as follows:
     (a) if given to the Guarantor, to the address or facsimile number set forth
below or such other address, facsimile number or to the attention of such other
Person as the Guarantor may give by notice to the Guarantee Trustee and the
Holders:
Texas Capital Bancshares, Inc.
2100 McKinney Avenue
Suite 900
Dallas, Texas 75201
Facsimile No.: (214) 932-6775
Attention: Chief Financial Officer
     (b) if given to the Issuer, at the Issuer’s address or facsimile number set
forth below or such other address, facsimile number or to the attention of such

17



--------------------------------------------------------------------------------



 



other Person as the Issuer may give by notice to the Guarantee Trustee and the
Holders:
Texas Capital Statutory Trust V
c/o Texas Capital Bancshares, Inc.
2100 McKinney Avenue
Suite 900
Dallas, Texas 75201
Facsimile No.: (214) 932-6775
Attention: Administrative Trustee
     (c) if given to the Guarantee Trustee, at the address or facsimile number
set forth below or such other address, facsimile number or to the attention of
such other Person as the Guarantee Trustee may give by notice to the Guarantor
and the Holders:
Wilmington Trust Company
Rodney Square North
1100 North Market St.
Wilmington, Delaware 19890-1600
Facsimile No.: (302) 636-4140
Attention: Corporate Trust Administration
     (d) if given to any Holder, at the address set forth on the books and
records of the Issuer.
     All notices hereunder shall be deemed to have been given when received in
person, telecopied with receipt confirmed, or mailed by first class mail,
postage prepaid, except that if a notice or other document is refused delivery
or cannot be delivered because of a changed address of which no notice was
given, such notice or other document shall be deemed to have been delivered on
the date of such refusal or inability to deliver.
     SECTION 8.4 Benefit.
     This Guarantee Agreement is solely for the benefit of the Holders and is
not separately transferable from the Preferred Securities.
     SECTION 8.5 Governing Law.
     This Guarantee Agreement and the rights and obligations of each party
hereto, shall be construed and enforced in accordance with and governed by the
laws of the State of New York without reference to its conflict of laws
provisions (other than Section 5-1401 of the General Obligations Law).

18



--------------------------------------------------------------------------------



 



     SECTION 8.6 Submission to Jurisdiction.
     ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH
RESPECT TO OR ARISING OUT OF THIS GUARANTEE AGREEMENT MAY BE BROUGHT IN OR
REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW
YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK
(IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF
THIS GUARANTEE AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS GUARANTEE AGREEMENT.
     SECTION 8.7 Counterparts.
     This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
[THE NEXT PAGE IS THE SIGNATURE PAGE]

19



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned have executed this Guarantee Agreement
as of the date first above written.

                  TEXAS CAPITAL BANCSHARES, INC.    
 
           
 
  By:   /s/ Peter Bartholow    
 
     
 
Name: Peter Bartholow    
 
      Title: Chief Financial Officer    
 
                WILMINGTON TRUST COMPANY, not in its individual
capacity, but solely as Guarantee Trustee
 
           
 
  By:   /s/ Christopher J. Slaybaugh    
 
     
 
Name Christopher J. Slaybaugh    
 
      Title: Senior Financial Services Officer    

 